Fourth Court of Appeals
                                San Antonio, Texas
                                     August 25, 2016

                                   No. 04-15-00806-CR

                              Michael Wilfred LAFLAMME,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CRW160-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
      The appellant’s 1-hour motion for extension of time to file brief is GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court